Case 2:20-cv-00053-JDC-KK Document 58 Filed 09/09/21 Page 1 of 4 PageID #: 432




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


 LARRY W. ASHWORTH,

               Plaintiff,
 v.                                                 Civil Action No. 2:20-CV-00053-JDC-KK
                                                    Judge James D. Cain, Jr.
 KERR MCGEE CHEMICAL CORP, et al.,

               Defendants.


     PLAINTIFF LARRY W. ASHWORTH AND DEFENDANTS OCCIDENTAL
 PETROLEUM CORPORATION AND ANADARKO PETROLEUM CORPORATION’S
                        JOINT STATUS REPORT

       Pursuant to the Court’s June 10, 2021 Order, ECF 57, directing the parties to file a status

update, Plaintiff Larry W. Ashworth (“Mr. Ashworth”) and Defendants Occidental Petroleum

Corporation (“Occidental”) and Anadarko Petroleum Corporation (“Anadarko”) file this joint

status report to inform the Court of the parties’ ongoing discussions regarding whether these

proceedings should remain stayed pending resolution of related proceedings between the parties

in New York federal court.

       On March 12, 2021, Occidental and Anadarko filed a Notice of Appeal in the United States

Court of Appeals for the Second Circuit, case number 21-627, appealing a February 19, 2021

opinion and order issued by Judge Oetken of the United States District Court for the Southern

District of New York, denying Occidental and Anadarko’s motion to enforce a November 19, 2014

permanent injunction barring Mr. Ashworth’s claims before this Court.

       On May 10, 2021, Mr. Ashworth moved to dismiss Occidental and Anadarko’s appeal on

the grounds that the Second Circuit lacks appellate jurisdiction. Occidental and Anadarko filed

their response on May 28, 2021, and Mr. Ashworth filed his reply in support of his motion to
Case 2:20-cv-00053-JDC-KK Document 58 Filed 09/09/21 Page 2 of 4 PageID #: 433




dismiss on June 11, 2021. On August 31, 2021, the Second Circuit added the case to the

substantive motions calendar for September 14, 2021.

       Occidental and Anadarko remain steadfast in their belief that the November 19, 2014

permanent injunction bars Mr. Ashworth’s claims against Occidental and Anadarko.               Mr.

Ashworth, through his counsel, remains steadfast that there is no such bar, in addition to the

jurisdiction question they have raised.

       The parties therefore request that this case remain stayed as to Occidental and Anadarko,

pending further discussion between the parties. The parties propose to file a further status report

with the Court in thirty (30) days to address the status of the pending appeal and how best to

proceed in this action, including whether and/or how to proceed with briefing, on Occidental and

Anadarko’s motion to dismiss Mr. Ashworth’s claims for lack of personal jurisdiction and/or

whether Mr. Ashworth will seek to amend his complaint.
Case 2:20-cv-00053-JDC-KK Document 58 Filed 09/09/21 Page 3 of 4 PageID #: 434




Dated: September 9, 2021              Respectfully submitted,


s/ Perry R. Sanders, Jr.               s/ Lynne M. Powers
Perry R. Sanders, Jr.                  Lynne M. Powers
THE SANDERS LAW FIRM                   MORGAN, LEWIS & BOCKIUS LLP
31 N. Tejon, Suite 400                 1000 Louisiana St.
Colorado Springs, CO 80903             Suite 4000
perry@scclaw.net                       Houston, TX 77002-5006
Tel. 719.630.1556                      lynne.powers@morganlewis.com
Fax 719.630.7004                       Tel. 713.890.5433
                                       Fax 713.890.5001
Counsel for Plaintiff
Larry W. Ashworth                      Duke K. McCall, III
                                       Admitted pro hac vice
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       1111 Pennsylvania Ave., NW
                                       Washington, DC 20004-2541
                                       duke.mccall@morganlewis.com
                                       Tel. 202.373.6607
                                       Fax 202.739.3001

                                       Counsel for Defendants
                                       Anadarko Petroleum Corporation and
                                       Occidental Petroleum Corporation
Case 2:20-cv-00053-JDC-KK Document 58 Filed 09/09/21 Page 4 of 4 PageID #: 435




                                CERTIFICATE OF SERVICE
       I certify that on September 9, 2021, I served the foregoing on all counsel of record by filing

the pleading with the Court’s electronic court filing (“ECF”) system, which automatically notifies

all counsel of record.




                                                             s/ Lynne M. Powers
                                                             Lynne M. Powers
